Citation Nr: 1338493	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2010 and was remanded for further development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

In an April 2013 rating decision the RO granted service connection for erectile dysfunction, making the claim for service connection for erectile dysfunction moot. 


CONCLUSION OF LAW

The issue of entitlement to service connection for erectile dysfunction is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  After the RO certified the issue on appeal to the Board, entitlement to service connection for erectile dysfunction was subsequently granted by the RO in an April 2013 rating decision.  As such, the appellant's claim for service connection has already been granted, and a case or controversy on the claim for service connection for erectile dysfunction no longer exists.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The claim of entitlement to service connection for erectile dysfunction has become moot by virtue of the RO's April 2013 grant, and must therefore be dismissed.  See 38 U.S.C.A. §7105 (West 2002).


ORDER

The claim for entitlement to service connection for erectile dysfunction is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


